       Case 1:21-cv-00508-JPW-PT Document 5 Filed 04/09/21 Page 1 of 8




            IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TUCKER GINN,                  :  Civil No. 1:21-CV-0508
                              :
         Petitioner,          :
                              :
         v.                   :
                              :
KEVIN KAUFFMAN, et al.,       :
                              :
         Respondent.          :  Judge Jennifer P. Wilson

                                MEMORANDUM

      Presently before the court for screening is Pennsylvania state inmate Tucker

Ginn’s petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. Ginn

seeks his release from prison due to the serious risk COVID-19 poses to his health,

exacerbated by the inability to achieve social distance within prison. (Doc. 1.)

Petitioner paid the requisite filing fee on April 1, 2021. (Doc. 4.) For the reasons

that follow, the petition will be dismissed without prejudice to Petitioner seeking

state habeas corpus relief pursuant to 42 PA. CON. STAT. § 6502(a) from the

Philadelphia Court of Common Pleas or other relief from the Pennsylvania

Department of Corrections (“DOC”). To the extent one is needed, a certificate of

appealability will be denied.

                   Factual Background and Procedural History

      In October 1995, a Philadelphia County Court of Common Pleas jury

convicted Tucker Ginn (“Petitioner” or “Ginn”) of first-degree murder, criminal

conspiracy, and possession of instruments of crime in connection with the shooting
        Case 1:21-cv-00508-JPW-PT Document 5 Filed 04/09/21 Page 2 of 8




of Philadelphia Police Officer Charles Knox and the wounding of Officer Anthony

Howard. See Commonwealth v. Ginn, No. 3348 EDA 2017, 2018 WL 3099200

(Pa. Super. Jun 25, 2018) (affirming denial of fourth Post Conviction Relief Act

petition as untimely). Ginn is serving a life sentence. See Commonwealth v. Ginn,

CP-51-CR-0232801-1993 (Philadelphia Cnty. Ct. Com. Pl.) (docket sheet). 1

        Ginn is a 61-year-old male with a history of prostate cancer, hepatitis C,

hypertension, hyperlipidemia, a thyroid condition, weak heart, degenerative disc

disease, rheumatoid arthritis, and brain damage. (Doc. 1.) He is presently housed

at the Huntingdon State Correctional Institution (“SCI–Huntingdon”), in

Huntingdon, Pennsylvania and is “not known by any staff member to be a prison

trouble-maker.” (Id., ¶ 24.)

       Ginn filed a § 2254 petition on March 15, 2021 and does not challenge his

conviction or sentence. (Id., ¶ 15.) Ginn argues that due to his various medical

conditions which have weakened his immune system, “[c]ontracting COVID 19 in

prison would be a Death Penalty. [He] would not survive.” (Id., ¶ 11.) He seeks

“to be home confined during the COVID 19 pandemic” due to the extreme hazard

COVID-19 poses to his health. (Id., ¶ 14.) He alleges that social distancing is

impossible in the prison setting and that he is forced to share a community shower


1
 The court takes judicial notice of Petitioner’s criminal docket sheet, available to the public at
https://ujsportal.pacourts.us/ (last visited April 8, 2021).

                                                 2
       Case 1:21-cv-00508-JPW-PT Document 5 Filed 04/09/21 Page 3 of 8




with other inmates. He adds that make-shift infirmaries have been set up in the

institution’s gymnasium and education classrooms to house quarantined inmates.

(Id., ¶ 22.) Although Pennsylvania Department of Corrections has attempted to

stop the spread of COVID-19 within the facility, “that effort [has] failed.” (Id., ¶

23.)

       As of April 6, 2021, 8 inmates at SCI-Huntingdon have died of COVID-19.

Presently, there are no COVID-19 positive inmates at SCI-Huntingdon. There are

currently 3 SCI-Huntingdon employees who have tested positive for COVID-19.

See Pa. DOC, Daily Facility Report of COVID-19 Active Inmates and Employees

by State Prison as of April 6, 2021, available at

https://www.cor.pa.gov/Documents/DOC-COVID-19-Daily-Count.pdf (last visited

April 8, 2021).

                                    JURISDICTION

       A federal district court is authorized to issue habeas corpus relief for

individuals incarcerated pursuant to a judgment of a state court only if the prisoner

is “in custody in violation of the Constitution or the laws or treaties of the United

States.” See 28 U.S.C. § 2254(a). Thus, a habeas corpus petition pursuant to 28

U.S.C. § 2254 is the proper mechanism for a prisoner in custody pursuant to the

judgment of a state court to challenge the “fact or duration” of their confinement.

Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973); see also Velazquez v. Sup’t.

                                           3
       Case 1:21-cv-00508-JPW-PT Document 5 Filed 04/09/21 Page 4 of 8




Fayette SCI, 937 F.3d 151, 158 (3d Cir. 2019). Here, jurisdiction is proper as Ginn

is presently in state custody due to his conviction in the Court of Common Pleas of

Philadelphia County, Pennsylvania, and his petition for habeas relief seeks his

immediate release from custody. 28 U.S.C. § 2241(d).

                                STANDARD OF REVIEW

      This matter is before the court for screening. See 28 U.S.C. § 2243. The

petition has been given preliminary consideration pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. §

2254 (applicable to § 2241 petitions under Rule 1(b)); see also Patton v. Fenton,

491 F. Supp. 156, 158-59 (M.D. Pa. 1979) (explaining that Rule 4 is “applicable to

Section 2241 petitions through Rule 1(b)”). Rule 4 provides in pertinent part: “If it

plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct

the clerk to notify the petitioner.” Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts.

                                      DISCUSSION

      Ginn seeks habeas corpus relief in the form of a modification of the sentence

imposed by the Philadelphia County Court of Common Pleas. Specifically, he

seeks release on home confinement during the COVID-19 pandemic, because of

his age and myriad health risks. While Ginn resides within this district, thus

                                            4
       Case 1:21-cv-00508-JPW-PT Document 5 Filed 04/09/21 Page 5 of 8




providing the court with concurrent jurisdiction over Ginn’s petition, he was

sentenced in Philadelphia County which lies within the Eastern District of

Pennsylvania. See 28 U.S.C. § 2241(d). Nonetheless, and assuming without

deciding that Ginn can seek his temporary release due to COVID-19 in a habeas

petition, he is first required to exhaust his available state court remedies. See 28

U.S.C. § 2254(b)(1); see also Davis v. Kauffman, Civ. No. 1:21-CV-0277, 2021

WL 1225930 (M.D. Pa. April 1, 2021) (dismissing state prisoner’s habeas petition

due to his failure to exhaust available state court remedies to address COVID-19

condition of confinement concerns); Massey v. Estock, Civ. No. 1:20-CV-271,

2020 WL 8224836, *2 (W.D. Pa. Nov. 2, 2020) citing Clauso v. Warden, Civ. No.

20-5521, 2020 WL 2764774 (D. N.J. May 27, 2020); see also Malloy v. Dist. Att’y

of Montgomery Cnty., 461 F.Supp.3d 168 (E.D. Pa. 2020) (dismissing state

inmate’s COVID-19 habeas petition due to failure to exhaust state court remedies

through state trial court or appellate courts).

      Habeas corpus relief cannot be granted unless: 1) all available state court

remedies on the federal constitutional claims have been exhausted; 2) there is an

absence of available state corrective process; or 3) circumstances exist that render

such process ineffective to protect the rights of the applicant. See 28 U.S.C. '

2254(b)(1)(A). To exhaust a claim, a petitioner must “fairly present” it to each

level of the state courts. See Lines v. Larkins, 208 F.3d 153, 159 (3d Cir. 2000). It

                                            5
       Case 1:21-cv-00508-JPW-PT Document 5 Filed 04/09/21 Page 6 of 8




is the petitioner's burden to demonstrate that he has raised his claims in the proper

state forums through the proper state vehicles, not just that he raised a federal

constitutional claim before a state court at some point. O'Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). There are only two grounds upon which exhaustion may be

excused: (1) if “there is an absence of available State corrective process,” or (2) if

“circumstances exist that render such process ineffective to protect the rights of the

applicant.” 28 U.S.C. § 254(b)(1)(B).

      In this case, even assuming Ginn could bring a federal habeas petition

seeking a modification of his state imposed sentence based on his conditions of

confinement, federal habeas relief is unavailable because he has not alleged or

presented any proof showing that he exhausted available state remedies or the lack

of a state court remedy.

      In Pennsylvania, compassionate release, or deferment of sentence, allows for

the temporary placement of a state convicted inmate to a hospital, long–term care

nursing facility or hospice care location under electronic monitoring provided

certain requirements are met. See 42 PA. CON. STAT. § 9777. An inmate or person

to whom the court grants standing to act on behalf of the inmate may petition the

sentencing court for such relief. Id., § 9777(a)(2). Additionally, in order to obtain

relief, a petitioner must make a prima facie claim that his current facility lacks the

resources to treat him or that his illness compromises the collective health of the

                                           6
       Case 1:21-cv-00508-JPW-PT Document 5 Filed 04/09/21 Page 7 of 8




institution holding him. Commonwealth v. Lightcap, 806 A.2d 449 (Pa. Super.

2002). Alternatively, Ginn may file a state petition for writ of habeas corpus

pursuant to 42 PA. CON. STAT. § 6502(a). In Pennsylvania, aside from challenging

the illegality of one’s confinement, “habeas corpus is available to secure relief

from conditions constituting cruel and unusual punishment, even though the

detention itself is legal.” Com. Ex rel. Bryant v. Hendrick, 280 A.2d 110, 113 (Pa.

1971). As Ginn clearly states he is not attacking his conviction or sentence in this

habeas matter, but asserts his conditions of confinement amount to cruel and

unusual punishment due to his health in face of the pandemic, he could file a state

habeas petition to pursue the claims he presents in this matter.

      Finally, a third alternative form of relief is available to Ginn via Governor

Wolf’s temporary program to reprieve sentences of incarceration for those inmates

who meet established criteria. See Daily Population Report (4/7/21),

https://www.cor. pa.gov/Pages/COVID-19.aspx (last visited April 8, 2021). This

program “temporarily suspends the sentences of incarceration of those persons

who qualify and comply with supervision requirements for such length of time as

may be necessary” during the Commonwealth’s disaster emergency as a result of

COVID-19. (Id.) The Pennsylvania Department of Corrections’ Daily Population

Reports reflect how many inmates are granted reprieve releases under the

Governor’s program. See https://www.cor.pa.gov/Pages/COVID-19.aspx (Daily

                                          7
       Case 1:21-cv-00508-JPW-PT Document 5 Filed 04/09/21 Page 8 of 8




Population Reports, last visited April 8, 2021). Whether Ginn would qualify for

such a reprieve is unknown.

      In conclusion, as more than one available state court remedy exists for Ginn

to pursue his request for temporary home confinement, the court is barred from

addressing Ginn’s petition. 28 U.S.C. § 2254(c).

                                    CONCLUSION

      For the foregoing reasons, Ginn’s petition for writ of habeas corpus

proceeding under 28 U.S.C. § 2254 is denied without prejudice due to his failure to

exhaust his available state court remedies. A certificate of appealability will not

issue because reasonable jurists would not find it debatable whether the petition

states a valid claim of the denial of a constitutional right and would agree that the

court’s procedural disposition of the claim to be correct. See Slack v. McDaniel,

529 U.S. 473, 484 (2000). An appropriate order follows.


                                               s/ Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Court Judge
 Dated: April 9, 2021                          Middle District of Pennsylvania




                                           8
